 In the Matter OfSTANDARDOIL COMPANY (INDIANA)andOIL WORKERSINTERNATIONALUNION, LOCAL389, AFFILIATED WITH THE C. I. O.Case No. 7-R-1568.-Decided January 11, 1944Mr. Merwin Bristol,of Chicago, Ill., for the Company.Mr. B. J. Schafer,of Detroit, Mich., for the O. W. I. U.Mr. Alex S. Rass,of Detroit, Mich., for the C: S. P. W.Mrs. Augusta Spaulding,of counsel to the Board.DECISIONANDORDERSTATEMENT OF THE CASEUpon petition duly filed by Oil Workers International Union, Local389, affiliated with the C.I.O., herein called the O. W. I. U., allegingthat a question affecting commerce had arisen concerning the repre-sentation of employees of Standard Oil Company, Detroit, Michigan,herein called the Company, the National Labor Relations Board pro-vided for an appropriate hearing upon due notice before SylvesterJ. Pheney, Trial Examiner.Said hearing was held at Detroit, Mich-igan, on November 26, 1943.The Company, the O. W. I. U., andCentralStatesPetroleumUnion,Local 162, herein called theC. S. P. U., appeared, participated, and were afforded full opportunityto be heard, to examine and cross-examine witnesses, and to introduceevidence bearing on the issues.The Trial Fxaminer's rulings made atthe hearing are free from prejudicial error and are hereby affirmed.All parties were afforded opportunity to file briefs with the Board.Upon the entire record in the case, the Board makes the following:FINDINGS or FACT1.THE BUSINESS OF THE COMPANYStandardOil Company,incorporated in Indiana,carries on thebusinessof manufacturing, transporting, and marketingpetroleumproducts in 14 States in the Middle West, includingMichigan.54 N. L. R. B., No. 70.454 STANDARD OIL COMPANY(INDIANA)455Through affiliated companies,it is engaged in the business of producingand transporting crude petroleum.The Companycarries on extensivemarketing operations in Michigan,operating in that State numerouswarehouses and bulk plants where its products are stored and fromwhich theyare distributed.All the gasolineand other petroleum prod-ucts.which the Company markets in Michigan are manufactured out-side the State and are brought into the State by railroad and truck.Gasoline,kerosene,and heating oils distributed and sold in theDetroit Sales Division, which is the only section of the Company'sbusiness directly involved in this proceeding,are for the most part,manufactured at the Company's refineryatWhiting,Indiana, andare transported from Whiting by boat and stored at River Rouge LakeTerminal, River Rouge, Michigan.Gasoline, kerosene,and heatingoils distributedby theDetroit Sales Division are obtained as neededfrom River Rouge.Lubricating oils, packaged goods, and all otherproducts are brought into the State from refineries of the CompanyoutsideMichigan.For the first 6 months of 1943, the total sales ofthe Detroit Sales Division amounted to$8,074,294.48,all of which rep-resented products shipped to Michigan from points outside that State.These products included gasoline,kerosene,greases, lubricating oil,and other petroleum products.The Company admits that it is engaged in commerce, within themeaning of the National Labor Relations Act.II.THE ORGANIZATIONS INVOLVEDOil Workers International Union, Local 389, is a labor organizationaffiliated with the Congress of Industrial Organizations, admitting tomembership employees of the Company.Central States Petroleum Union,Local 102,is a labor organizationaffiliated with Central States Petroleum Union of Woodriver, Illinois,admitting to membership employees of the Company.III.THE ALLEGED APPROPRIATE UNITThe Company's Detroit Sales Division includes geographically thearea in and about Detroit, and rural communities in Michigan. Itincludes.a main office atDetroit, 10 `-`A" stations,87 "B" stations, and2"C" stations. "A" Stations are bulkstationslocated within the cityand suburbs of Detroit, where petroleum products are received andstored and from which these products are directly delivered to theCompany's customers. "A" stations are under the direct charge of asales supervisor and of an accounting supervisor.They are mannedby a group of operating and maintenance employees, includingsalarieddrivers, commissioned drivers,pumpers, gaugers,loaders, mechanics, 456'DECISIONS OF NATIONAL LABOR RELATIONS BOARDwarehousemen, car washers, firemen, and construction mtOfficeemployees handle the clerical work at each station. "B" st, ions arebulk storage plants in small communities, each of which is under thesupervision and charge of a "B" station agent. "B" station agentsare commissioned drivers.They generally have no assistants orhelpers employed by the Company.They work under the directionof a supervisory employee, who is in charge of the operations of sev-eral "B" stations. "C" stations are supply or storage warehouses,operated by "B" station agents, for the convenience of "B" stationswhich are situated too, far distant from an "A" station to use it as a,source of supply.On September 3, 1943, the O. W. I. U., alleging that it represented amajority of certain employees of the Company, asked the Companyto recognize it as their sole bargaining representative.On September10, 1943, the Company refused so to recognize the O. W. I. U., allegingthat the proposed unit was not an appropriate bargaining unit.On May 9, 1942, the Board issued a Decision and Direction ofElection in a prior representation proceeding involving employeesof the Company.' In this Decision, the Board found that all "A"station employees, including commissioned drivers, all "B" stationagents, and all clerical employees in the Detroit Sales Division ofthe Company, excluding all supervisory employees, salesmen, andhelpers of "B" station agents, constituted a unit appropriate for thepurposes of collective bargaining.The petition in this prior case wasfiled by the O. W. I. U., the petitioner herein, and the O. W. I. U.and the C. S. P. U. participated in the election ordered by the Board?The C. S. P. U. won the election, and on August 13, 1942, the Boardcertified the C. S. P. U. as sole bargaining representative of all em-ployees in the appropriate bargaining unit.,At the time of thecertification, a contract between the Company and the C. S. P. U.,covering employees in the appropriate bargaining unit, was in fullforce and effect.The -contract by its terms became effective onJanuary 17, 1941, and terminated on January 1, 1943, subject to re-newal from year to year thereafter.The parties agreed to continuetheir contract until January 1, 1944.1The, O. W. I. U. contends that all salaried operating and mainte-nance employees at "A" stations in the Detroit Sales Division,excluding commissioned drivers, station "B" agents, supervisory em-ployees, and clerical employees, constitute an appropriate bargaining'Matter of Standard Oil Company(Indiana),40 N. L. R B 1233.zPievious to December 4, 1942, the C. S. P. U. operated under the name of CentralStates Petroleum Council, Local 102,and it was functioning under its earlier name atthe time of the election.'43N L.R B.1174Neither the Company nor the C. S P. U contends, nor do we find, that the contract, asextended,is a bar to an investigation and determination oP representatives at this time. STANDARD OIL COMPANY (INDIANA)457unit.The Company and the C. S. P. U. contend that the unit foundby theBoard tobe appropriate for employees in the Company's De-troitSalesDivision in the prior representationproceeding,set forthabove, is the appropriate bargaining unit.While the unit proposed by the 0. W. I. U. might, under, othercircumstances,operate as an appropriate bargainingunit for em-ployees of the Company,we see no reasonat this time to alter thebargaining unit determined as appropriate for the Company's em-ployees in the former representation proceeding. In that case, the0. W. I. U. contended that all employees in the "A" stations, includingcommissioned drivers and clerical employees, should be included inthe same bargaining unit. 'The 0. W. I. U. wished to exclude fromthe unit "B" station agents and clerical employees at the main office.The C. S. P. U. desired to include both these classes of employees inthe bargaining unit.The Company took no position as to the unit.The record disclosed that since 1937 the disputed groups had beencovered with other employees of the Company under collective bar-gaining agreements between the Company and the C. S. P. U. Sincewe were persuaded that the work interests of commissioned driversin "A" stations, whom both organizations desired to include, werenot distinguishable from those, of "B" stationagents, concerningwhom they disagreed,and since we werefurther persuaded that therewas no distinction in the working conditions of clerical employees in"A" stations, whom both labor organizations desired to include, andmain officeemployees, concerning whom they disagreed, we concluded,on the basis of the bargaining history and the entire record therein,that all these employees should be includedin the same bargainingunit.The 0. W. I. U. urges, in support of its proposed unit, that it haslately excluded all clerical employees from its membership and thatit no longer considers that commissioned drivers should be includedin the same bargaining unit with salaried drivers.Since 1937, theC. S. P. U. has been bargaining with the Company for all employeesin the unit previously found appropriate.The record does not dis-close that there has been any such defection from membership in theC. S. P. U. among employees in the proposed unit as would impel usto conclude that bargaining on the established basis has not beenentirely successful.5There has been no substantial change in theoperations of the Company since the issuance of the decision in the5In support of its contention to represent a majority of the employees in its proposedbargaining unit, the 0. W. I. U submitted 54 authorization cards, of which 53, dated inAugust 1943, bearapparentlygenuine signatures of employees listed on the Company'spay roll of September15, 1943There are approximately 128 employees in the unit pro-posed by the0.W. I U Thereare approximately 363 employees in the present bargainingunit,ofwhom appioximate),v 87 are "B"station agents,100 are main office employees,27 are "A" station clerical employees,and 17 are "A"station commissioned drivers. 458DECISIONS OF NATIONAL LABOR RELATIONS BOARDprior proceeding.We see, therefore, no reason to disturb our findingwith respect to the appropriate unit for the Company's employees.6Since the unit proposed by the O. W. I. U. is, under the presentcircumstances, inappropriate for bargaining, and since the O. W. I. U.has not presented evidence indicating that it represents a substantialnumber of employees in an appropriate bargaining unit, we shalldismiss the petition filed herein,ORDERUpon the basis of the above findings of fact and the entire record inthis proceeding, the National Labor Relations Board hereby ordersthat the petition for investigation and certification of representativesof employees of Standard Oil Company, Detroit, Michigan, filed byOil Workers International Union, Local 389, affiliated with the C. 1. 0.,be, and it hereby is, dismissed."The Post-Standard Company,39 N. L. R. B. 1308.